Exhibit 10(b)(q)

DEFERRED COMPENSATION CONTRACT

DEFERRAL OF DIRECTORS’ FEES

C. R. BARD, INC.

THIS AGREEMENT (the “Agreement”) made this          day of             , 2007,
by and between C. R. BARD, INC., a New Jersey corporation (the “Company”) and
                         residing at                                         
        , (the “Director”).

WHEREAS, [the Company and Director previously entered into an amended and
restated agreement dated                         , which allowed the Director to
defer receipt of compensation for services rendered to the Company] or [the
Director desires to defer receipt of payment compensation for services rendered
to the Corporation];

[WHEREAS, the Company and Director desire to amend and restate the Agreement in
order to clarify its operation; and

WHEREAS, the Company and Director intend for this document to govern all amounts
credited to the Director’s Deferred Account (as defined below) as of the
effective date of this amended and restated agreement.]

NOW, THEREFORE, in consideration of the premises, and in consideration of the
mutual covenants and agreements herein contained, the parties hereto hereby
agree as follows:

SECTION 1. DEFINITIONS.

1.01 “Beneficiary” means the person (or persons) who are designated by the
Director to receive benefits payable upon the Director’s death under this
Agreement. Such designation shall be made by the Director on a form prescribed
by the Company. The Director may at any time change or revoke such designation
in writing on a form prescribed by the Company. If the Director has no living
designated beneficiary on the date of the Director’s death, then the benefits
otherwise payable to the designated beneficiary under this Agreement shall be
paid to the Director’s estate.

1.02 “Change of Control” shall mean a change of control of the nature that would
be required to be reported on a Current Report on Form 8-K pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934; provided that,
without limitation, a “Change of Control” shall be deemed to have occurred if
(a) any person, as defined herein, shall become the beneficial owner at any time
hereafter of capital stock of the Company, the voting power of which constitutes
20% or more of the general voting power of all of the Company’s outstanding
capital or (b) individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Board” generally and as of the date hereof the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least three quarters of the directors comprising
the Incumbent Board (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for purposes of this Agreement, considered as though
such person were a member of the Incumbent Board. No sale to underwriters or
private placement of its capital stock by the Company, nor any acquisition by
the Company, through merger, purchase of assets or otherwise, effected in whole
or in part by issuance or reissuance of shares of its capital stock, shall
constitute a Change of Control. For purposes of the definition of “Change of
Control,” the following definitions shall be applicable:

(a) The term “person” shall mean any individual, group, corporation or other
entity.



--------------------------------------------------------------------------------

(b) Any person shall be deemed to be the beneficial owner of any shares of
capital stock of the Company:

(i) which such person owns directly, whether or not of record, or

(ii) which such person has the right to acquire pursuant to any agreement or
understanding or upon exercise of conversion rights, warrants, or options, or
otherwise, or

(iii) which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (ii) above), by an “affiliate” or
“associate” (as defined in the rules of the Securities and Exchange Commission
under the Securities Act of 1933) of such person, or

(iv) which are beneficially owned, directly or indirectly (including shares
deemed owned through application of clause (ii) above), by another person with
which such person or his “affiliate” or “associate” has any agreement,
arrangement or understanding for the purpose of acquiring, holding, voting or
disposing of capital stock of the Company,

(c) The outstanding shares of capital stock of the Company shall include shares
deemed owned through application of clauses (b) (ii), (iii) and (iv), above, but
shall not include any other shares which may be issuable pursuant to any
agreement or upon exercise of conversion rights, warrants or options, or
otherwise, but which are not actually outstanding.

1.03 “Closing Price” shall mean as of any given date the composite per share
closing price of the Shares (as defined below) on the New York Stock Exchange
for such date.

1.04 “Code” shall mean the Internal Revenue Code of 1986, as amended (or any
successor statute thereto).

1.05 “Committee” shall mean the Governance Committee of the Board or such other
committee as may be designated by the Board.

1.06 “Deferred Account” shall mean the book account maintained by the Company to
record the Director’s Deferred Amount and interest or dividends, as applicable,
thereon. As used herein, the term Deferred Account includes both the Deferred
Stock Account and the Deferred Interest Account.

1.07 “Deferred Amount” shall mean the amount of fees that the Director elects to
defer pursuant to Section 2 below.

1.08 “Deferred Interest Account” shall mean the Deferred Account described in
Section 2.03.

1.09 “Deferred Stock Account” shall mean the Deferred Account described in
Section 2.02.

1.10 “Payment Commencement Date” shall mean the first day of the calendar month
next following the termination of the Director’s Term.

1.11 “Shares” shall mean shares of common stock, par value $.25, of the Company.

1.12 “Share Units” shall mean the number of Shares deemed to be credited to the
Director’s Deferred Stock Account for recordkeeping purposes only. Share Units
represent an obligation to pay a cash benefit based on the Closing Price as of
the Trading Day preceding the applicable date of distribution.

 

2



--------------------------------------------------------------------------------

1.13 “Term” shall mean the date of election or appointment of the Director and
expiring on the earlier of the date of (a) termination of the Director’s service
or (b) the Director’s resignation, removal or death.

1.14 “Trading Day” shall mean any day on which stocks are traded on the New York
Stock Exchange.

SECTION 2. ELECTION TO DEFER DIRECTOR’S FEES.

2.01 Election. Prior to December 31 of each calendar year during the Term (or,
within 30 days of the commencement of the Director’s Term), the Director may
instruct the Company (on a form prescribed by the Company) to defer the
Director’s fees otherwise payable to the Director for services rendered in the
following calendar year (or, for an instruction given within the first 30 days
of the commencement of the Director’s Term, to defer the Director’s fees for the
services rendered during the remainder of the calendar year). The Director shall
by written notice designate which Deferred Account (the Deferred Interest
Account or the Deferred Stock Account) or Deferred Accounts that the Company
should establish for said Director and the percentage (but not less than 25%) of
the Deferred Amount to be credited to each such Deferred Account as set forth
below.

2.02 Deferred Stock Account.

(a) Deferred Fees. On the date on which the Director would have received the
fees that he or she elected to defer to the Deferred Stock Account, his or her
Deferred Stock Account shall be credited with a number of Share Units (rounded
to the nearest hundredth) equal to the amount of the deferred fees divided by
the per share Closing Price for such date.

(b) Cash Dividends. When the Company pays a cash dividend on its Shares, the
Director’s Deferred Stock Account shall be credited with an additional number of
Share Units (rounded to the nearest hundredth) equal to the per share dividend
amount times the number of Share Units in the Deferred Stock Account on the date
such dividend is paid divided by the per share Closing Price for the date such
dividend is paid. The preceding sentence shall continue to apply each time a
cash dividend is paid until all of the Share Units in the Deferred Stock Account
have been distributed.

(c) Stock Dividends. In the event of any stock dividend, stock split,
combination of shares, recapitalization or the like of the common stock of the
Company, the Company shall make an appropriate adjustment in the number of Share
Units credited to the Director’s Deferred Stock Account.

2.03 Deferred Interest Account.

(a) Deferred Fees. On the date on which the Director would have received the
fees that he or she elected to defer to the Deferred Interest Account, his or
her Deferred Interest Account shall be credited with the dollar value of such
fees.

(b) Deemed Interest. At the end of each calendar quarter until the Director’s
Deferred Interest Account has been fully distributed, the Director’s Deferred
Interest Account shall be credited with (i) simple interest equal to the average
percentage of interest earned by the Company on its marketable securities
portfolio during the preceding three (3) months, or (ii) if the Company fails to
have a marketable securities portfolio, the prime rate as of the end of each
calendar quarter as published in the Wall Street Journal.

SECTION 3. PAYMENT OF BENEFITS.

3.01 Default Distribution. Unless a Director elects annual installment payments
pursuant to Section 3.02, payment of the amount attributable to the Director’s
Deferred Accounts shall be paid in a single cash payment on the Payment
Commencement Date in an amount determined under Sections 3.01(a) and (b) below.

 

3



--------------------------------------------------------------------------------

(a) Deferred Stock Account. The amount payable from the Director’s Deferred
Stock Account in accordance with this Section 3.01 shall be the number of
dollars determined by multiplying the number of Share Units in the Director’s
Deferred Stock Account on the Payment Commencement Date by the Closing Price on
the preceding Trading Day.

(b) Deferred Interest Account. The amount payable from the Director’s Deferred
Interest Account in accordance with this Section 3.01 shall be the number of
dollars credited to such account on the Payment Commencement Date.

3.02 Deferred Distribution. In lieu of any payment under Section 3.01 above, a
Director may make an irrevocable election, on a form prescribed by the Company,
to receive benefits under the Plan in equal annual installments for a period of
not greater than ten (10) years, as provided under Sections 3.02(a) and
(b) below.

(a) Special or Initial Election. If the election described in 3.02 is made on or
before the later of December 31, 2007 or the 30th day following the commencement
of the Director’s Term, such benefits shall commence as of the Payment
Commencement Date and thereafter shall continue on each anniversary of the
Payment Commencement Date during the installment period elected.

(b) Subsequent Deferrals. If the election described in Section 3.02 is made
after the later of December 31, 2007 or the 30th day following the commencement
of the Director’s Term, such benefits shall commence with the first day of the
month next following the fifth anniversary of the Payment Commencement Date and
thereafter shall continue on each anniversary of the Payment Commencement Date
during the installment period elected. Notwithstanding the foregoing, a
Director’s election to receive benefits in annual installments under this
Section 3.02(b) shall be null and void unless it is made at least twelve months
prior to the date his or her benefit would otherwise have commenced under this
Agreement.

(c) Installment Payments of Deferred Stock Account. Installment payments made
from the Deferred Stock Account shall be determined by multiplying the Closing
Price on the Trading Day preceding the Payment Commencement Date by the number
of Share Units in the Deferred Stock Account on the Payment Commencement Date
and dividing the result by the number of remaining installment payments. The
number of Share Units remaining in the Deferred Stock Account shall then be
reduced by the dollar amount of the installment payment divided by the Closing
Price of the Shares on the preceding Trading Day. The process shall be repeated
(and the installment payment recalculated) for each subsequent installment.

(d) Installment Payments of Deferred Interest Account. Installment payments made
from the Deferred Interest Account shall be determined by dividing the amount
credited to such account on the Payment Commencement Date by the number of
remaining installment payments. The process shall be repeated (and the
installment payment recalculated) for each subsequent installment.

3.03 Payment upon Change of Control. In the event of the termination of the
Director’s Term following a Change of Control, any elections to the contrary
notwithstanding, the Director shall receive his entire benefit under the Plan in
a single cash payment to be made on the Payment Commencement Date in accordance
with Sections 3.01(a) and/or (b), as applicable.

SECTION 4. DEATH BENEFITS.

4.01 If the Director dies on or after the date installment payments of
Director’s distributable interest under this Agreement commence, the Director’s
Beneficiary shall receive the Director’s remaining distributable interest under
the Agreement in the manner determined under Section 3.02 and any election of
the Director in effect as of the Director’s date of death.

 

4



--------------------------------------------------------------------------------

4.02 If the Director dies prior to the date payment of the Director’s
distributable interest under the Agreement is made or commences, the Director’s
benefits shall be payable to the Beneficiary and shall commence on the Payment
Commencement Date and, if applicable, thereafter shall continue on each
anniversary of the Payment Commencement Date during any installment period
elected by the Director. Such payments shall be made in the same form as elected
by the Director in effect on the date of the Director’s death.

SECTION 5. ADMINISTRATION.

The Agreement shall be administered by the Committee, which may delegate its
duties and powers in whole or in part to any subcommittee thereof. Such
subcommittee shall consist of no less than two individuals each of whom qualify
as “Non-Employee Directors” within the meaning of Rule 16b-3 under the
Securities Exchange Act of 1934 (or any successor rule thereto) and “outside
directors” within the meaning of Section 162(m) of the Code; provided, however,
that the failure of the subcommittee to be so constituted shall not impair the
validity of any benefit made by such subcommittee. The Committee shall have
exclusive power to determine the amount of, or method of determining, the
benefit to be paid to the Directors. The Committee is authorized to interpret
the Agreement, to establish, amend or rescind any rules and regulations relating
to the Agreement and to make any other determinations that it deems necessary or
desirable for the administration of the Agreement. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Agreement in
the manner and to the extent the Committee deems necessary or desirable. Any
decision of the Committee in the interpretation and administration of the
Agreement, as described herein, shall lie within its sole and absolute
discretion and shall be final, conclusive and binding on all parties concerned
(including, but not limited to, the Director and his or her Beneficiaries). The
Committee shall have the full power and authority, consistent with the
provisions of the Agreement, to establish the terms and conditions of any
benefit and to waive any such terms or conditions at any time. The Committee
shall require payment of any amount it may determine to be necessary to withhold
for federal, state, local or other taxes as a result of benefit paid under this
Agreement.

SECTION 6. UNFUNDED AGREEMENT.

6.01 Any benefit under this Agreement is intended to constitute an “unfunded”
deferred compensation benefit for Directors and as such, to be exempt from
ERISA.

6.02 Any amount due and payable pursuant to the terms of the Agreement shall be
paid out of the general assets of the Company. The Directors and any
Beneficiaries shall not have an interest in any specific asset of the Company or
any specific asset held hereunder as a result of this Agreement. The Company
shall have no obligation to set aside any funds for the purpose of making any
benefit payments under this Agreement. Nothing contained herein shall give the
Director or any Beneficiaries any rights that are greater than those of an
unsecured creditor of the Company with respect to any unpaid benefits under this
Agreement. No action taken pursuant to the terms of this Agreement shall be
construed to create a funded arrangement, Agreement asset, or fiduciary
relationship among the Company, its designee, and the Directors or any
Beneficiaries.

SECTION 7. AMENDMENT AND TERMINATION.

The Company reserves the right, at any time and from time to time, to alter,
amend or terminate this Agreement in whole or in part; provided, however, that
no such action may reduce or eliminate the Director’s Deferred Amount and other
amounts credited by the Company in the Deferred Account as of the date of the
act by the Company.

 

5



--------------------------------------------------------------------------------

SECTION 8. DISPUTE RESOLUTION.

8.01 Arbitration.

(a) The parties agree that any dispute or claim concerning this Agreement or the
terms thereof, including whether such dispute or claim is arbitrable, will be
settled by arbitration. The arbitration proceedings shall be conducted under the
Commercial Arbitration Rules of the American Arbitration Association in effect
at the time a demand for arbitration under the rules is made. Either party shall
make a demand for arbitration by giving a demand in writing to the other party.

(b) The parties may agree upon one arbitrator, but in the event that they cannot
agree, there shall be three, one named in writing by each of the parties and a
third chosen by the two arbitrators. Should either party refuse or neglect to
join in the appointment of the arbitrator(s) or to furnish the arbitrator(s)
with any papers or information demanded, the arbitrator(s) are empowered by both
parties to proceed ex parte. The arbitrators shall be persons who have a minimum
of five years’ experience in resolving pension trust disputes during the ten
years immediately preceding the dispute.

(c) Arbitration shall take place in the Borough of New Providence, State of New
Jersey, and the hearing before the arbitrator(s) of the matter to be arbitrated
shall be at the time and place within said Borough as is selected by the
arbitrator(s).

(d) At the hearing, any relevant evidence may be presented by either party, and
the formal rules of evidence and discovery applicable to judicial proceedings
shall not be applicable. Evidence may be admitted or excluded in. the sole
discretion of the arbitrator(s). Said arbitrator(s) shall hear and determine the
matter and shall execute and acknowledge their binding award in writing and
cause a copy thereof to be delivered to each of the parties. The decision of the
arbitrator(s) including determination of amount of any damages suffered shall be
exclusive, final and binding upon both parties, their heirs, executors,
administrators, successors, and assigns.

(e) A judgment confirming the award of the arbitrator(s) may be rendered by any
court having jurisdiction; or such court may vacate, modify, or correct the
award in accordance with the prevailing laws of the State of New Jersey. To the
extent that any language contained in this arbitration clause shall be
inconsistent with any provision of NJS 2A:24-1 et seq. or any provision of the
Commercial Arbitration Rules referred to herein, it is the intention of the
parties hereto that the subsequent inconsistent provision of this clause shall
control.

(f) Notwithstanding anything contrary in this Agreement, this section is in no
way an attempt to limit discovery which shall be at the sole discretion and
prior approval of the arbitrator(s) and his (their) rulings on discovery shall
be binding; however, he (they) is (are) to be guided by the most expeditious
manner in resolving disputes under this Agreement.

8.02 Costs & Attorney Fees.

The costs of such arbitration shall be borne by the Company. In the event that
the Director shall be the prevailing party in any arbitration or any action at
law or in equity to enforce an arbitration award, the Company shall pay the
Director all costs, expenses and reasonable attorneys’ fees incurred therein by
such Director including, without limitation, such costs, expenses and fees on
any appeals.

SECTION 9. ASSIGNMENT AND TRANSFER.

Except as set forth in Section 4 of this Agreement, neither the Director nor the
Director’s Beneficiary or estate shall have any right to commute, sell, assign,
convey or otherwise transfer the rights to receive any payment hereunder, which
payments and all the rights thereto are expressly declared to be non-assignable
and non-transferable, and any such attempted transfer shall be null

 

6



--------------------------------------------------------------------------------

and void and the Company shall have no further liability hereunder. No benefit
payment shall, in any manner be subject to garnishment, attachment, execution,
levy, debts, contracts, liabilities, engagements or torts of the Director or the
Director’s Beneficiary or estate.

SECTION 10. BINDING EFFECT.

Except as herein provided, this Agreement shall be binding upon the parties
hereto, their heirs, executors, administrators, successors (including, but not
limited to, successors resulting from any corporate merger or acquisition) or
permitted assigns.

SECTION 11. NO RIGHTS TO CONTINUED DIRECTORSHIP.

Nothing in this Agreement shall confer upon a Director any right to continue to
serve as a member of the Board or any committee of the Board, to be retained by
the Company as a consultant or to be employed by the Company as an employee and
shall not interfere in any way with the right of the Company to terminate the
Director’s service as a member of the Directors or any committee of the Board as
set forth in the by-laws of the Company or the Director’s consulting or
employment relationship with the Company, if any, at any time.

SECTION 12. NOTICES.

Any notice required or permitted under this Agreement shall be deemed given when
delivered personally, or when deposited in a United States Post Office as
registered mail, postage prepaid, addressed, as appropriate, either to the
Director at his or her address hereinabove set forth or such other address as he
or she may designate in writing to the Company, or to the Company, Attention:
Secretary, at 730 Central Avenue, Murray Hill, New Jersey 07974, or such other
address as the Company may designate in writing to the Director.

SECTION 13. GOVERNING LAW.

This Agreement shall be governed by and construed according to the laws of the
State of New Jersey, determined without regard to its conflicts of law rules.

IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first above written.

 

 

Director C. R. BARD, INC. By:  

 

 

7